DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 12/04/2020 and claims 38-55 are pending in the application, including independent claims 38, 46, 48 and 55.

Response to Arguments
The response filed on 8/10/2022 has been entered and made of record.
Applicant elects Group I, claims 38-45 and 55.
Claims 38-45 and 55 are currently pending.

Response to Election/Restrictions
Applicant's election with traverse of  claims 38-45 and 55 in the reply filed on 08/10/2022 is acknowledged.  The traversal is on the ground(s) that the inventions does not have unity of invention.  This is not found persuasive because the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Group I, claim(s) Claims 38-45 and 55 drawn to analyze similarity of a plurality of data sets using a similarity metric, classified in CPC H04W24/02.

Group II, claim(s) Claims 46-47 drawn to match the at least one obtained signal strength and an identifier of the at least one measured radio resource with a plurality of clusters to determine a matching cluster in CPC H04B17/318.

Group III, claim(s) Claims 48-54 drawn to report the data set to a central apparatus configured to receive data sets from multiple local apparatuses in CPC G01S5/0205.

	There may be a common technical feature of using signal strength measurements taken by the same mobile terminal, but the secondary reference (Nagasaka et al. US 2016/0337960 A1) discloses signal strength measurements taken by the same mobile terminal which are not a special technical feature. The special technical feature would be the claim limitations of “analyze, using a similarity metric, similarity of a plurality of data sets; cluster the data sets, or information derived therefrom, based on data set similarity so as to obtain multiple clusters representative of different radio locations; and determine, from each cluster, a radio resource set that defines a list of neighbouring radio resources for the radio location represented by that cluster” for signal strength measurements taken by mobile terminals.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is analyzing similarity of a plurality of data sets using a similarity metric, which is not present in Group II.  The special technical feature of Group II is matching the at least one obtained signal strength and an identifier of the at least one measured radio resource with a plurality of clusters to determine a matching cluster, which is not present in Group I. The special technical feature of Group III is reporting the data set to a central apparatus configured to receive data sets from multiple local apparatuses, which is not present in Group I and Group II.
Therefore, Group I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature and the restriction is still proper.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 38 and 55 are objected to because of the following informalities:  
in claim 38 of lines 8 "data set" should be amended to---"the data set"-----
in claim 38 of lines 10-11 "a list of neighbouring" should be amended to---"the list of neighbouring"-----
in claim 55 of lines 8 "data set" should be amended to---"the data set"-----
in claim 55 of lines 10-11 "a list of neighbouring" should be amended to---"the list of neighbouring"-----
Appropriate corrections are required.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 38-44 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Syrjarinne el al. [hereinafter as Syrjarinne], US 2017/0160375 A1 in view of Nagasaka et al. [hereinafter as Nagasaka], US 2016/0337960 A1.   
Regarding claim 38, Syrjarinne discloses wherein an apparatus for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals (Fig.2a-c [0003], identifying/determining the one or more radio nodes that are observed by the data collector terminal, and radio measurement values, i.e. measurements of radio parameters pertaining to the observed radio nodes such as for instance a Received Signal Strength (RSS)), wherein two or more signal strength measurements taken by the same mobile terminal at substantially the same time are grouped to a data set that associates, for each of two or more different radio resources of a given radio resource type (Fig.2a-c [0056], a dedicated collector terminal of a professional surveyor or a normal terminal of an end user that voluntarily performs measurements, perform measurements at different positions on a level (e.g. level 10-1 of environment 1)/grouped. Each measurement would comprise identifying the radio nodes that can be observed at the respective observation position (for instance at substantially the same time, e.g. within a limited time interval of less than e.g. 5 s, 1 s, 100 ms or 10 ms duration) and determining respective radio measurement values (e.g. RSS values) with respect to the observable radio nodes. The results could for instance be put into an observation data set/grouped to a data set), a measured signal strength with an identifier of the measured radio resource (Fig.2a-c [0056], determining respective radio measurement values (e.g. RSS values) with respect to the observable radio nodes. The results could for instance be put into an observation data set/grouped to a data set, that comprises respective identification/identifier information of one or more observed radio nodes of the environment and respective radio measurement values determined), the apparatus being configured to:
analyze, using a similarity metric (Fig.12 [0094], the checking/analyzing in step 1201 yields a positive result, the grid point located closest to the observation position is identified in step 1202, for instance be forming “Euclidean distance”/similarity metric 
between the observation position and all grid points and considering the grid point causing the smallest Euclidean distance as the closest grid point), similarity of a plurality of data sets (Fig.1&2a-c [0067], similar radio measurement values as contained in the observation data set/similarity of data sets such as radiomap data sets, a high association measure should be expected);
cluster the data sets, or information derived therefrom, based on data set similarity so as to obtain multiple clusters representative of different radio locations (Fig.4 [0048], it is exemplarily assumed that the radio measurement values are RSS values given in dBm. In a radiomodel, a radio measurement value assigned to a grid position shall indicate which radio measurement value is expected to be measured by a terminal at this (or close to this) position. The radio measurement value at a grid position in the radiomodel may be based on a single measurement performed by a terminal at this (or close to this) grid position, or by a plurality of (e.g. averaged or otherwise combined) measurements performed by one or more terminals at this position and Fig.4 [0053], radiomodel data sets associated with an identification information of the radio nodes); and
determine, from each cluster, a radio resource set that defines a list of neighbouring radio resources for the radio location represented by that cluster (Fig.4 [0048], if a terminal is not exactly at a grid position/determining radio location when performing the measurement, the measurement may for instance be assigned to the closest grid point and Fig.4 [0049], the RSS values generally decrease as the distance to the physical location of the radio node increases creating a model of the radio propagation environment/radio resources for the radio location relevant for the radio node in question and Fig.4 [0053], if the radiomodels are based on grids, and if the girds have the same grid dimensions and grid spacings, the radiomap data set/determining resource set may for instance be represented (and for instance stored) as a single grid and Fig.10-11 [0085]-[0087], identify the level and the candidate observation position that yields the highest association measure, The obtained radio measurement value may for instance be the radio measurement value that is associated with a position of the one or more positions that is closest to the observation position, and the radio measurement value obtained from the respective radio measurement value information for the radio node may for instance be a radio measurement value for a position that is, among the one or more positions, closest to the observation position).
	Even though Syrjarinne discloses wherein an apparatus for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals, in the same field of endeavor, Nagasaka teaches wherein an apparatus for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals (Fig.6 [0096], radio resources are assigned to the UE 100 and Fig.8 [0113]-[0114], the UE 100 performs a radio link status measurement, the radio link status includes signal strength of the beacon signal wireless LAN measurement and Fig.11 [0143]-[0144], the UE 100 performs the signal strength measurements on the basis of AP identifiers included in the WLAN measurement configuration information and Fig.15 [0179]-[0182], the signal strength measurements is acquired by the UE 100 and Fig.17 [0188]-[0189], the determination algorithm of the UE 100 is determining a radio link status & a network status/radio resources from the calculated evaluation value of each AP and sets priority to be high in descending order of the evaluation value).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Syrjarinne to incorporate the teaching of Nagasaka in order to provide for improving utilization of WLAN, improving the user experience and reduction of battery consumption.						                                                                 	It would have been beneficial to use a determination algorithm for prioritizing APs 300 in Fig.17 which is a diagram for illustrating an example of the determination algorithm. As illustrated in Fig.17, the UE 100 or the eNB 200 performs weighting calculation with respect to each index value of a determination parameter (a radio link status, a network status and the like) for each AP, thereby being able to determine an optimal AR for example, the UE 100 or the eNB 200 calculates an  evaluation value for each AP by the following calculation formula and sets priority to be high in descending order of the evaluation value as taught by Syrjarinne to have incorporated in the system of Nagasaka to improve the better throughput. (Nagasaka, Fig.8 [0113]-[0114], Fig.11 [0143]-[0144], Fig.15 [0179]-[0182], Fig.17 [0188]-[0189] and Fig.27 [0269])

Regarding claim 39, Syrjarinne and Nagasaka disclose all the elements of claim 38 as stated above wherein Syrjarinne further discloses the radio resource type includes at least one of radio cell, frequency carrier, frequency band, antenna beam, and radio access technology (Fig.1-2a-c [0067], the radio cells as identified in the observation data set).

Regarding claim 40, Syrjarinne and Nagasaka disclose all the elements of claim 38 as stated above wherein Syrjarinne further discloses the radio resource type is cell and wherein the radio resource set is a cell set (Fig.1-2a-c [0067], the radio resource type is the radio cells as identified in the observation data set and Fig.6 [0072], the radiomap data set and the observation data set are a cell set in a cellular radio network).

Regarding claim 41, Syrjarinne and Nagasaka disclose all the elements of claim 40 as stated above wherein Syrjarinne further discloses at least one additional radio resource type is at least one of frequency carrier, frequency band, antenna beam and radio access technology (Fig.11 [0100], at least one additional radio resource type is a frequency transmission band), and wherein at least some of the data sets associate a measured signal strength with an identifier of the measured cell and an identifier of the at least one additional measured radio resource of the at least one additional radio resource type (Fig.1-2a-c [0063]-[0064], some of radiomap data sets associated radio measurement values e.g., received signal strength (RSS) that includes identification information of the measured radio nodes/cells and the at least based on the identification information on the observed radio nodes, the associated radio measurement values and the stored radiomap data sets, terminal 7 is able to estimate the level on which terminal 7 is located and/or the two-dimensional position of terminal 7 e.g. in the horizontal plane).

Regarding claim 42, Syrjarinne and Nagasaka disclose all the elements of claim 41 as stated above wherein Syrjarinne further discloses the list of neighbouring radio resources comprises the cell identifiers of the cells included in the cell set and the associated radio resource identifiers for the at least one additional radio resource type (Fig.1-2a-c [0063]-[0064], some of radiomap data sets associated radio measurement values e.g., received signal strength (RSS) that includes identification information of the measured radio nodes/cells and the at least based on the identification information on the observed radio nodes, the associated radio measurement values and the stored radiomap data sets and Fig.6 [0072], the radiomap data set and the observation data set are a cell set in a cellular radio network and Fig.2a-c&14 [0118], the interpolated RSS value calculated from the RSS values of the neighboring grid points of the floor radiomap).

Regarding claim 43, Syrjarinne and Nagasaka disclose all the elements of claim 38 as stated above wherein Syrjarinne further discloses configured to: determine, for a given cluster, the radio resource set based on at least one of:
a number of occurrences of an individual radio resource identifier in that cluster (Fig.12 [0095]-[0097], determining the radiomap data set/radio resource and the observation data set comprises identification information and radio measurement values e.g., received signal strength (RSS) for a plurality of observed radio nodes); and
measured signal strengths associated with the radio resource identifiers in that cluster (Fig.12 [0095], In step 1203, it is then checked if the radiomap data set/determining the radio resource set comprises a radio measurement value with respect to the radio node for the position of this closest grid point. If this is the case, this radio measurement value e.g., received signal strength (RSS) is used for determining the difference measure in step 1204. Otherwise, it is checked in step 1205 if a further grid point within a pre-defined distance from the closest grid point (or observation position) can be identified having a position for which the radiomap data set comprises a radio measurement value with respect to the radio node).

Regarding claim 44, Syrjarinne and Nagasaka disclose all the elements of claim 38 as stated above wherein Syrjarinne further discloses the similarity metric is configured to evaluate similarity of two data sets by comparing signal strengths measured for a coinciding set of two or more radio resource identifiers included in each data set and pertaining to the same radio resource type (Fig.14 [0114]-[0117], the calculation of the association measure is concerned, to positioning), in which the radio measurement values are exemplarily assumed to be RSS values/signal strength measured, in which the radiomap data set (also denoted as floor radio map) is exemplarily based on a grid, in which the difference measures are exemplarily calculated as an Euclidean norm/similarity metric, in which the association measure is exemplarily represented by a correlation value, in which exemplarily penalty values are used and in which weight factors are applied and Fig.1-2a-c [0067], for a position at (or close to) an observation position associated with the observation data set (e.g. a position where the observation data set was produced and that is contained in the observation data set), the same radio cells as identified/similarity of two data sets for radio resource identifier in the observation data set are observable with similar radio measurement values as contained in the observation data set, a high association measure should be expected).

Regarding claim 55, Syrjarinne discloses wherein a method for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals (Fig.2a-c [0003], identifying/determining the one or more radio nodes that are observed by the data collector terminal, and radio measurement values, i.e. measurements of radio parameters pertaining to the observed radio nodes such as for instance a Received Signal Strength (RSS)), wherein two or more signal strength measurements taken by the same mobile terminal at substantially the same time are grouped to a data set that associates, for each of two or more different radio resources of a given radio resource type (Fig.2a-c [0056], a dedicated collector terminal of a professional surveyor or a normal terminal of an end user that voluntarily performs measurements, perform measurements at different positions on a level (e.g. level 10-1 of environment 1)/grouped. Each measurement would comprise identifying the radio nodes that can be observed at the respective observation position (for instance at substantially the same time, e.g. within a limited time interval of less than e.g. 5 s, 1 s, 100 ms or 10 ms duration) and determining respective radio measurement values (e.g. RSS values) with respect to the observable radio nodes. The results could for instance be put into an observation data set/grouped to a data set), a measured signal strength with an identifier of the measured radio resource (Fig.2a-c [0056], determining respective radio measurement values (e.g. RSS values) with respect to the observable radio nodes. The results could for instance be put into an observation data set/grouped to a data set, that comprises respective identification/identifier information of one or more observed radio nodes of the environment and respective radio measurement values determined), the method comprising:
analyzing, using a similarity metric (Fig.12 [0094], the checking/analyzing in step 1201 yields a positive result, the grid point located closest to the observation position is identified in step 1202, for instance be forming “Euclidean distance”/similarity metric 
between the observation position and all grid points and considering the grid point causing the smallest Euclidean distance as the closest grid point), similarity of a plurality of data sets (Fig.1&2a-c [0067], similar radio measurement values as contained in the observation data set/similarity of data sets such as radiomap data sets, a high association measure should be expected);
clustering the data sets, or information derived therefrom, based on data set similarity so as to obtain multiple clusters representative of different radio locations (Fig.4 [0048], it is exemplarily assumed that the radio measurement values are RSS values given in dBm. In a radiomodel, a radio measurement value assigned to a grid position shall indicate which radio measurement value is expected to be measured by a terminal at this (or close to this) position. The radio measurement value at a grid position in the radiomodel may be based on a single measurement performed by a terminal at this (or close to this) grid position, or by a plurality of (e.g. averaged or otherwise combined) measurements performed by one or more terminals at this position); and
determining, from each cluster, a radio resource set that defines a list of neighbouring radio resources for the radio location represented by that cluster (Fig.4 [0048], if a terminal is not exactly at a grid position/determining radio location when performing the measurement, the measurement may for instance be assigned to the closest grid point and Fig.4 [0049], the RSS values generally decrease as the distance to the physical location of the radio node increases creating a model of the radio propagation environment/ radio resources for the radio location relevant for the radio node in question and Fig.4 [0053], if the radiomodels are based on grids, and if the girds have the same grid dimensions and grid spacings, the radiomap data set/determining resource set may for instance be represented ( and for instance stored) as a single grid and Fig.10-11 [0085]-[0087], identify the level and the candidate observation position that yields the highest association measure, The obtained radio measurement value may for instance be the radio measurement value that is associated with a position of the one or more positions that is closest to the observation position, and the radio measurement value obtained from the respective radio measurement value information for the radio node may for instance be a radio measurement value for a position that is, among the one or more positions, closest to the observation position).
	Even though Syrjarinne discloses wherein a method for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals, in the same field of endeavor, Nagasaka teaches wherein a method for determining a list of neighbouring radio resources from signal strength measurements taken by mobile terminals (Fig.6 [0096], radio resources are assigned to the UE 100 and Fig.8 [0113]-[0114], the UE 100 performs a radio link status measurement, the radio link status includes signal strength of the beacon signal wireless LAN measurement and Fig.11 [0143]-[0144], the UE 100 performs the signal strength measurements on the basis of AP identifiers included in the WLAN measurement configuration information and Fig.15 [0179]-[0182], the signal strength measurements is acquired by the UE 100 and Fig.17 [0188]-[0189], the determination algorithm of the UE 100 is determining a radio link status & a network status/radio resources from the calculated evaluation value of each AP and sets priority to be high in descending order of the evaluation value).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Syrjarinne to incorporate the teaching of Nagasaka in order to provide for improving utilization of WLAN, improving the user experience and reduction of battery consumption.						                                                                            	It would have been beneficial to use a determination algorithm for prioritizing APs 300 in Fig.17 which is a diagram for illustrating an example of the determination algorithm. As illustrated in Fig.17, the UE 100 or the eNB 200 performs weighting calculation with respect to each index value of a determination parameter (a radio link status, a network status and the like) for each AP, thereby being able to determine an optimal AR for example, the UE 100 or the eNB 200 calculates an  evaluation value for each AP by the following calculation formula and sets priority to be high in descending order of the evaluation value as taught by Syrjarinne to have incorporated in the system of Nagasaka to improve the better throughput. (Nagasaka, Fig.8 [0113]-[0114], Fig.11 [0143]-[0144], Fig.15 [0179]-[0182], Fig.17 [0188]-[0189] and Fig.27 [0269])



Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Syrjarinne el al. [hereinafter as Syrjarinne], US 2017/0160375 A1 in view of Nagasaka et al. [hereinafter as Nagasaka], US 2016/0337960 A1 further in view of Zadeh et al. [hereinafter as Zadeh], US 2018/0204111 A1.
Regarding claim 45, Syrjarinne and Nagasaka disclose all the elements of claim 38 as stated above wherein Syrjarinne further discloses initially perform the analysis, clustering and determining operations in a training phase (Fig.12 [0094], the checking/ analyzing in step 1201 yields a positive result, the grid point located closest to the observation position is identified in step 1202, for instance be forming “Euclidean distance”/similarity metric between the observation position and all grid points and considering the grid point causing the smallest Euclidean distance as the closest grid point and Fig.4 [0048], The radio measurement value at a grid position in the radiomodel may be based on a single measurement performed by a plurality of ( e.g. averaged or otherwise combined) measurements performed by one or more terminals at this position and Fig.4 [0049], an equally spaced grid where each grid point contains an RSS value that is based on real observation (measurements) made by a device, the RSS values in the grid points are for instance based on real observations and are for instance created via machine learning); and
update the clusters as new data sets are obtained in real time during an operational phase following the training phase (Fig.2a-c [0060]-[0061], updating the radiomap data sets stored in radiomap storage 9 (e.g. in regular or irregular intervals) based on received observation data sets to ensure that the radiomap data sets remain
up-to-date in view of changes in the propagation conditions in environment 1 or relocation of radio nodes in environment 1, to name but a few examples that might affect the actuality of the radiomap data sets and, the process of updating radiomap data sets is performed by updating a radiomap data set under the consideration of a result of the comparison).
	Even though Syrjarinne and Nagasaka disclose wherein initially perform the analysis, clustering and determining operations in a training phase; and update the clusters as new data sets are obtained in real time during an operational phase following the training phase, in the same field of endeavor, Zadeh teaches wherein 
initially perform the analysis, clustering and determining operations in a training
phase (Fig.194 [1328], perform the systematic analysis and clustering the data sets and 
Fig.269 [3180], determining the state-of-the-art learning system operation in a training phase); and update the clusters as new data sets are obtained in real time during an
operational phase following the training phase (Fig.231 [2554], updating for the new clusters and similar data points (e.g., to X1 or any arbitrary point in the feature space) are searched, by first analyzing the clusters the point belongs (which may include multiple path to the point due to the overlapping nature of the clusters). Then, similar data points are determined based on the located clusters, e.g., the data points in the same deep level cluster(s) that the searched point belongs are returned. For example, in one embodiment, based on the feature vector (e.g., for X1), deep clusters ID8 and ID9 are determined by traversing from the higher level clusters (e.g., ID2, ID4, and ID5) and matching/finding the lower level cluster candidates based on cross tables between the levels).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Syrjarinne and Nagasaka to incorporate the teaching of Zadeh in order to provide for improving service recovery tine and enable a terminal device to complete a core network signaling procedure at an earlier time.		                                                                	It would have been beneficial to determine similar data points based on the located clusters, e.g., the data points in the same deep level cluster(s) that the searched point belongs are returned. For example, in one embodiment, based on the feature vector (e.g., for X1), deep clusters ID8 and ID9 are determined by traversing from the higher level clusters (e.g., ID2, ID4, and ID5) and matching/finding the lower level cluster candidates based on cross tables between the levels as taught by Zadeh to have incorporated in the system of Syrjarinne and Nagasaka to improve radio performance. (Zadeh, Fig.14 [0343], Fig.194 [1328], Fig.231 [2554] and Fig.269 [3180])


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Axmon et al. (US Patent No.: US 9479950 B2) teaches Method and Apparatus for Inter-Frequency Measurements in a Communication Network.

Badic et al. (Pub. No.: US 2020/0229206 A1) teaches Methods and Devices for Wireless Communications.

Bergstrom et al. (Pub. No.: US 2018/0242183 A1) teaches Communication Terminal, Radio Network Node and Methods Therein.

Thiel et al. (Pub. No.: US 2015/0105086 A1) teaches Method and Apparatus for Deriving Cell Characteristic Values.

Alizadeh-Shabdiz et al. (US Pub. No.: US 2013/0252631 A1) teaches Methods and Systems of Assigning Estimated Positions and Attributes to Wireless Access Points in a Positioning System.

Holm et al. (US Pub. No.: US 2018/0103136 A1) teaches Transcription Presentation of Communication Sessions.

Zhao et al. (Pub. No.: US 2018/0253529 A1) teaches Multi-Temporal Information Object Incremental Learning Software System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414